                Case 19-12606-KBO              Doc 322       Filed 01/21/20         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al.,1                         : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
                                                               :
---------------------------------------------------------------x
TA DISPATCH, LLC, an Alabama limited liability :
company                                                        :
                                                               :
         Plaintiff,                                            :
                                                               : Adv. No.                                    .
v.                                                             :
                                                               :
CELADON TRUCKING SERVICES, INC., a                             :
New Jersey corporation, CELADON LOGISTICS :
SERVICES, INC., a Delaware corporation,                        :
CELADON GROUP, INC., a Delaware                                :
corporation, and HYNDMAN TRANSPORT                             :
LIMITED, an Ontario corporation,                               :
                                                               :
         Defendants.                                           :
---------------------------------------------------------------x

                                         NOTICE OF REMOVAL

        Celadon Group, Inc. and its affiliated debtors (collectively, the “Debtors”), by and

 through their counsel, DLA Piper LLP (US), pursuant to 28 U.S.C. §§ 157(a), 1334, and

 1452(a), and Rule 9027 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy


1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc.
(5403); Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International
Corporation (5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon
Realty, LLC (2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc.
(7667); Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V.
(9MUA); Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC
(2403); Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación
Jaguar, S.A. de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc.
(9779); Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
              Case 19-12606-KBO         Doc 322      Filed 01/21/20     Page 2 of 7



 Rules”), hereby file this Notice to remove the civil action captioned TA Dispatch, LLC v.

 Celadon Trucking Services, Inc., Celadon Logistics Services, Inc., Celadon Group, Inc. and

 Hyndman Transport Limited, C.A. No. 2019-0960-SG (the “State Court Action”), pending in

 the Court of Chancery of the State of Delaware to the United States Bankruptcy Court for the

 District of Delaware (the “Bankruptcy Court”).          As grounds for removal, the Debtors

 respectfully state as follows:

                                        BACKGROUND

       1.      On December 2, 2019, TA Dispatch filed the State Court Action seeking

approximately $6.2 million in damages for alleged amounts owed in accordance with an Asset

Purchase Agreement effective April 1, 2019 (the “APA”).

       2.      On December 8, 2019 (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

be in possession of their assets and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. As of the date hereof, no trustee or examiner

has been appointed in the Debtors’ chapter 11 cases. On December 18, 2019, the United States

Trustee for the District of Delaware (the “U.S. Trustee”) appointed an official committee of

unsecured creditors [D.I. 111] (the “Committee”).

       3.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11

cases, is set forth in detail in the Declaration of Kathryn Wouters in Support of Chapter 11

Filings and First Day Pleadings [D.I. 3] (the “First Day Declaration”), filed with this Court on

the Petition Date, which is fully incorporated into this Motion by reference.
              Case 19-12606-KBO          Doc 322      Filed 01/21/20     Page 3 of 7



       4.      On January 7, 2020, the Court entered the Final Order Pursuant to 11 U.S.C. §§

105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured

Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative

Expense Claims and (B) Adequate Protection To Certain Prepetition Lenders; (III) Authorizing

Use Of Cash Collateral; (IV) Modifying The Automatic Stay; and (V) Granting Related Relief

[D.I. 230] (the “Final DIP Order”). The Final DIP Order authorizes the Debtors to obtain credit

under the DIP Loan Agreement to provide financing for working capital in accordance with the

court approved budget. As part of this budget, among other sources of financing, the Debtors are

authorized to use certain cash collateral, as defined in the Final DIP Order.

                                  GROUNDS FOR REMOVAL

       5.      Removal of the State Court Action is authorized by 28 U.S.C. § 1452(a), which

provides that “[a] party may remove any claim or cause of action in a civil action . . . if such

district court has jurisdiction of such claim or cause of action under section 1334 of this title.” 28

U.S.C. § 1452(a). Section 1334(a) provides that “the district courts shall have original and

exclusive jurisdiction of all cases under title 11.” 28 U.S.C. § 1334(a). Certain matters related to

a debtor’s bankruptcy are included within the scope of federal bankruptcy jurisdiction under 28

U.S.C. § 1334 et seq. Specifically, “the district courts shall have original but not exclusive

jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases under

title 11.” 28 U.S.C. § 1334(b).

       A.      The State Court Action is Related to the Bankruptcy Case

       6.      This Court has original and exclusive jurisdiction over the State Court Action

pursuant to 28 U.S.C. §§ 157(a) and 1334(a) because the State Court Action is involves disputes
              Case 19-12606-KBO          Doc 322     Filed 01/21/20      Page 4 of 7



concerning core proceedings under 28 U.S.C. § 157(b) and the State Court Action is, therefore,

removable pursuant to 28 U.S.C. § 1452(a)

       7.      This Court has original jurisdiction over the State Court Action pursuant to 28

U.S.C. §§ 157(a) and 1334(b) because the State Court Action is “related to” title 11 bankruptcy

proceedings pending in this Court, and the State Court Action is, therefore, removable pursuant

to 28 U.S.C. § 1452(a).

       8.      A proceeding meets the jurisdictional threshold of 28 U.S.C. § 1334 if the

outcome of that proceeding could conceivably have any effect on the estate being administered

in bankruptcy. See Binder v. Price Waterhouse & Co. (In re Resorts Int’l, Inc.), 372 F.3d 154,

164 (3d Cir. 2004) (“An action is related to bankruptcy if the outcome could alter the debtor’s

rights, liabilities, options, or freedom of action (either positively or negatively) and which in any

way impacts upon the handling and administration of the bankrupt estate”); Nuveen Mun. Trust

ex rei. Nuveen High Yield Mun. Bond Fund v. WithumSmith Brown, P.C., 692 F.3d 283, 293-94

(3d Cir. 2012) (same); see also Publicker Indus. Inc. v. U.S. (In re Cuyahoga Equip. Corp.), 980

F .2d 110, 114 (2d Cir. 1992) (stating the bankruptcy court has “related to” jurisdiction over an

action that might have any “conceivable effect” on the bankrupt estate).

       9.      Here, the State Court Action directly affects property of the Debtors’ estates and

Debtors’ access to liquidity through the use of cash collateral. Therefore, this Court has original

jurisdiction of the claims brought in the State Court Action under 28 U.S.C. § 1334, and removal

to this Court is proper under 28 U.S.C. § 1452(a) and Rule 9027 of the Bankruptcy Rules. The

allegations asserted and relief sought by TA Dispatch in the State Court Action are directly

related to Debtors’ Final DIP Order and corresponding budget, as well as whether certain

property is property of the estates, all of which are at issue in the pending bankruptcy
              Case 19-12606-KBO           Doc 322      Filed 01/21/20      Page 5 of 7



proceedings. The claims in the State Court Action turn on issues already before this Court and

are related to and directly impact the Debtor and its estate. Removal is, therefore, proper under

28 U.S.C. § 1452(a).

       B.      The State Court Action is a Core Proceeding that arises under the
               Bankruptcy Code.

       10.     In addition, pursuant to Rule 9027(a)(1) of the Bankruptcy Rules, the Debtors

state that the claims asserted by TA Dispatch are core, within the meaning of 28 U.S.C. § 157.

Under 28 U.S.C. § 157(b)(1), bankruptcy judges may hear and determine all “core” proceedings

arising under title 11 or arising in a case under title 11. Core proceedings “arise in” or “arise

under” title 11 cases for purposes of 28 U.S.C. § 1334(b). 28 U.S.C. § 157(b)(1) (“Bankruptcy

judges may hear and determine all cases under title 11 and all core proceedings arising under title

11, or arising in a case under title 11”). The Bankruptcy Code provides a non-exclusive list of

matters that are included within core proceedings, including matters concerning the

administration of the estate, determinations regarding the validity, extent, or priority of liens, and

other proceedings affecting the liquidation of assets of the estate. 28 U.S.C. § 157(b)(2)(A), (K)

and (O).

       11.     In the State Court Action, TA Dispatch’s claims directly relate to the Debtors’

rights regarding certain cash collateral included in the approved budget in the Final DIP Order.

The Debtors’ ability to administer their estates is directly tied to its ability to conduct its business

and wind down pursuant to the budget established in the Final DIP Order.                  The Court’s

determination as to the liability of all parties involved in the State Court Action will have a

significant impact, and directly affect the administration of the bankruptcy estate and the ultimate

amount of the assets of and claims against the bankruptcy estate. The Debtors unquestionably
                Case 19-12606-KBO            Doc 322       Filed 01/21/20        Page 6 of 7



will be affected by any rulings related to the State Court Action. Accordingly, the claims

asserted by TA Dispatch against the Debtors constitute a core proceeding.

        12.      Pursuant to Rule 9027-1(a)(1) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to this Notice

of Removal.

                                     RESERVATION OF RIGHTS

        13.      Nothing in this Notice of Removal or related documents should be interpreted as a

waiver or relinquishment of the Debtors’ rights to assert any defense or affirmative response in

this proceeding.

        14.      The Debtors reserves the right to amend or supplement this Notice of Removal.

                                              CONCLUSION

        15.      For the reasons set forth above, the State Court Action may be removed to this

Court pursuant to 28 U.S.C. § 1452(a), as this Court has “arising under” and “related to”

bankruptcy jurisdiction under 28 U.S.C. § 1334(b).

        16.      In accordance with 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be provided to all adverse parties, as well as the Clerk of the Court of Chancery of

the State of Delaware promptly after the filing of this Notice of Removal. As required by 28

U.S.C. § 1446(a), copies of the filings from the State Court Action are attached hereto as Exhibit

A.2




2       Exhibits A through D to the Verified Complaint were filed under seal in the State Court Action and have
not been made publicly available. These documents will be provided to this Court following the resolution of any
confidentiality concerns among the parties to the State Court Action.
             Case 19-12606-KBO         Doc 322      Filed 01/21/20    Page 7 of 7



       WHEREFORE the Debtors respectfully remove the State Court Action to the United

States Bankruptcy Court for the District of Delaware, pursuant to 28 U.S.C. §§ 1334 and 1452.


Dated: January 17, 2020                     Respectfully submitted,
       Wilmington, Delaware

                                            DLA PIPER LLP (US)

                                            /s/ Stuart M. Brown                         .
                                            Stuart M. Brown (DE 4050)
                                            Matthew S. Sarna (DE 6578)
                                            1201 North Market Street, Suite 2100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email:stuart.brown@us.dlapiper.com
                                                    matthew.sarna@us.dlapiper.com

                                            -and-

                                            Richard A. Chesley (admitted pro hac vice)
                                            Jamila Justine Willis (admitted pro hac vice)
                                            1251 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 335-4500
                                            Facsimile: (212) 335-4501
                                            Email:richard.chesley@us.dlapiper.com
                                                  jamila.willis@us.dlapiper.com


                                            Counsel for the Debtors
